Citation Nr: 1523997	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-18 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right ear disability.

2.  Entitlement to an initial compensable rating for residuals of fractures of the third, fourth and fifth metacarpals of the right hand


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1997 to November 1997, and from January 2008 to September 2008.  

This case is before the Board of Veterans' Appeals (Board) on appeal from March 2010 and August 2011 rating decisions of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System

The claim of entitlement to service connection for right ear disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  The Veteran is left handed.

2.  The residuals of fractures of the third, fourth and fifth metacarpals of the right hand are manifested by pain on motion; the 3rd finger is able to touch the proximal transverse crease of the palm.


CONCLUSION OF LAW

The criteria for an initial disability evaluation of 10 percent, but not higher, for residuals of fractures of the right 3rd, 4th and 5th fingers have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.59, 4.71a, Diagnostic Codes 5003, 5216-5230 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice, including notice pertaining to the disability-rating and effective-date elements of the claim, in a letter sent in March 2011, prior to the initial adjudication of the claim.

The record also reflects that service treatment records (STRs) all available post-service medical records identified by the Veteran have been obtained.  The Veteran was afforded appropriate VA examinations in August 2009 and July 2011.  The Board finds the VA examination reports adequate.  Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.)  The VA examiners provided all information required for rating purposes.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the Veteran's claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  

The Veteran's residuals of fractures of the third, fourth, and fifth metacarpals of the right hand are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5229-5230.

Diagnostic Code 5215 provides that if there is limitation of motion of two or more digits, evaluate each digit separately and combine the evaluations.  38 C.F.R. § 4.71a, Diagnostic Codes 5215(5).  Accordingly, the Board finds it necessary to separate the Veteran's claim for a compensable evaluation for residuals of fractures of the third to fifth metacarpals of the right hand as set forth on the title page to be discussed in the section below.  

Diagnostic Code 5229 pertains to limitation of motion of the index or long finger. Under that diagnostic code, for both the major and minor side, a rating of 10 percent is warranted for a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or with extension limited by no more than 30 degrees.  Lesser limitation is not compensable, and there is no provision for a rating higher than 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5229 (2014).

Diagnostic Code 5230 pertains to limitation of motion of the ring finger or little finger.  Under that diagnostic code, for either the major or minor side, any limitation of motion warrants a noncompensable rating.  38 C.F.R. § 4.71a, Diagnostic Code 5230.  

Impairment of three digits on one hand is rated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Codes 5218 and 5222.  A 20 percent rating is provided for unfavorable ankylosis of the long, ring, and little fingers of the minor hand.  A 20 percent rating is provided for favorable ankylosis of the long, ring, and little fingers of the minor hand.  The accompanying note indicates that VA should also consider whether evaluation as amputation is warranted and whether additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  38 C.F.R. § 4.71a, Diagnostic Code 5227. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to these disabilities.  

In a March 2010 rating decision, the Veteran was granted an initial noncompensable evaluation for right hand third to fifth metacarpal fractures with residual pain, effective September 20, 2008.  The August 2011 rating decision on appeal confirmed and continued the noncompensable rating.

In an August 2009 VA examination, the Veteran reported that his right third to fifth fingers curled, he had constant pain in the third to fifth metacarpal joints with occasional shooting pain up to the shoulder, twitching, swelling, numbness, weakness, stiffness, and tingling of the right hand.  He stated that his symptoms worsened since his last X-ray report in June 2008 that found fractures of the third, fourth, and fifth metacarpals with periosteal and endosteal callus, overall anatomic alignment, and some persistent soft tissue swelling.  He indicated he had difficulty typing, writing, driving, bathing, grooming, and dressing with his right hand.  A nerve examination indicated that the Veteran had numbness and tingling of the right hand but no neuralgia, neuritis, or paralysis of the right C6-8 nerve.  The examiner found no ankylosis, no limitation of motion, no pain with wrist dorsiflexion, but noted there was pain with all movement and palpation at the third to fifth metacarpals, especially at the joints, diminished grip and adduction of the fingers that seemed effort-related due to pain, some diminished effort for dexterity for twisting, perhaps due to pain.  The examiner diagnosed right hand third to fifth metacarpal fractures with residual pain and noted that diminished strength seemed to be due to diminished effort secondary to pain rather than true weakness with no noted atrophy of the hand muscles.

In a July 2011 VA examination, the Veteran reported continued pain at the third, fourth, and fifth metacarpals of the right hand with decreased hand strength and dexterity, occasional curling of the third, fourth, and fifth digits, weekly flare-ups that require rest and elevation about one to two days at a time, and swelling while performing activities such as mowing, washing dishes, keyboarding, and that he was unable to play tennis due to pain.  He noted that although he was left hand dominant, he was forced to write with his right hand.  With regard to the long finger, the examiner found no objective evidence of pain with normal extension of the joints, no gap between the long finger and the proximal transverse crease of the hand on maximum flexion, and no additional evidence of pain or limited motion upon repetition.  The examiner also reported no objective evidence of pain, limited motion, or changes on repetition for the right ring and little fingers, with no amputations, ankylosis of any digit, deformity, decreased strength for pushing, pulling or twisting, or decreased dexterity.  The examiner noted that the right hand metacarpal region was slightly swollen compared to the left and that it was tender to palpation with a slight bony prominence on the proximal fifth metacarpal.  A July 2011 X-ray report gave an impression of a slight shortening of the fourth and fifth metacarpal shafts with proximal deformity consistent with old fractures and minimal palmar bowing on the fifth metacarpal.  The examiner opined that the right hand third to fifth metacarpal fractures with residual pain caused significant effects on the Veteran's occupation at a textile company due to decreased manual dexterity, problems lifting and carrying, and pain.

In September 2011, the Veteran reported that he had constant pain in his right hand and that it was swollen at his July 2011 VA examination.

Analysis

With respect to the Veteran's right long finger, the Board notes that the August 2009 and July 2011 VA examination reports do not show the requisite limitation of motion to warrant a 10 percent rating and there is no other evidence showing the required limitation of motion to warrant a compensable rating.  With respect to the ring and little fingers, the schedule does not authorize a compensable rating for limitation of motion of the ring or little finger.  The evidence shows that the Veteran does not have ankylosis of any of the joints.  Therefore, a higher rating is not warranted under any of the ankylosis codes.  

The Board does find that the disability should be rated by analogy to degenerative arthritis, which authorizes a 10 percent rating for involvement of multiple minor joints where the limitation of motion is not sufficient to warrant a compensable rating under the limitation of motion codes.  Therefore, a 10 percent rating is warranted based on the involvement of multiple minor joints and the presence of pain on motion.  The Board has considered whether there is any other basis for assigning a higher or separate compensable rating but has found none.  

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than a 10 percent rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has considered whether this matter should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected disabilities, as discussed above, are contemplated by the schedular criteria.  Specifically, the Veteran's symptoms of pain, swelling, and functional impairment are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

Finally, the Board has considered the doctrine of reasonable doubt and has resolved such doubt in the Veteran's favor in finding that a 10 percent schedular rating is warranted.  


ORDER

Entitlement to an initial rating of 10 percent, but not higher, residuals of fractures of the third, fourth and fifth metacarpals of the right hand is granted, subject to the criteria applicable to the payment of monetary benefits.


REMAND

The Board's review of the record reveals that further development is warranted before the claim of entitlement to service connection for right ear disability is adjudicated.

The Board notes that the RO adjudicated the issue as a request to reopen the claim based on new and material evidence.  However, the Veteran submitted a statement within one year of the March 2010 rating decision that initially denied entitlement to service connection for right ear disability.  The Board has construed that statement as a notice of disagreement with the March 2010 denial.

The Veteran seeks entitlement to service connection for right ear hearing loss related to nerve damaged sustained in active service.

The report of a November 1996 enlistment examination notes Veteran's hearing acuity according to pure tone thresholds, in decibels, was as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0

An April 2011 private treatment record notes the Veteran's hearing acuity according to pure tone thresholds, in decibels, was as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
60
65


In a June 2013 VA Form 9, the Veteran stated that he had no trouble with his ears upon entrance into active service, but was told at a separation examination that he had lost 40 percent of his hearing that he attributed to loud noise from firing weapons and exposure to grenades. 

The Board notes that VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

In light of the Veteran's right ear hearing loss, lay statements that hearing loss began in active service, and the fact that the Veteran has not been provided a VA examination in response to this claim, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his right ear disability.

As the case must be remanded, efforts should be made to obtain all outstanding records pertinent to the issue on appeal, including any VA treatment records.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any relevant VA treatment records.

2. Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the etiology of the Veteran's right ear hearing loss and any other right ear disorders present during the period of the claim.  All pertinent evidence of record must be provided to and reviewed by the VA examiner.  Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's right ear hearing loss is etiologically related to the Veteran's active service, to include in-service noise exposure.  If the examiner determines that any other right ear disorders have been present during the period of the claim, the examiner should state an opinion with respect to each such disorder as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.

The rationale for all opinions expressed should also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


